Ashland Partners & Company LLP March 23, 2015 Board of Directors Pacific Income Advisers 1299 Ocean Avenue, Second Floor Santa Monica, CA 90401 Ashland Partners grants permission to Pacific Income Advisers to use its name as may be specified in a performance presentation in reference to Ashland Partners’ examination of performance and/or verification of GIPS®compliance. The parties may make such disclosures as may be required by law or applicable regulatory authority. Please feel free to call Timothy Peterson, Partner, at (541) 842-2715 with any follow up questions regarding this matter. Sincerely, Ashland Partners& Company, LLP GIPS®Verification • Performance Examination SSAE No. 16 Exam • Attestation Services•Consulting
